Name: Commission Regulation (EC) NoÃ 2077/2004 of 3 December 2004 amending Regulation (EC) NoÃ 2037/2000 of the European Parliament and of the Council with regard to the use of processing agents
 Type: Regulation
 Subject Matter: technology and technical regulations;  chemistry
 Date Published: nan

 4.12.2004 EN Official Journal of the European Union L 359/28 COMMISSION REGULATION (EC) No 2077/2004 of 3 December 2004 amending Regulation (EC) No 2037/2000 of the European Parliament and of the Council with regard to the use of processing agents THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer (1), and in particular the third sentence of the fifteenth indent of Article 2 thereof, Whereas: (1) Taking account of new information and technical developments reported by the Technology and Economic Assessment Panel in its progress report dated April 2002 (2) on controlled substances used as chemical processing agents, Annex VI of Regulation (EC) No 2037/2000 should be modified as a result of Decision X/14 (3) and Decision XV/6 (4) adopted at the 10th (1998) and 15th Meetings (2003) of the Parties to the Montreal Protocol, respectively. (2) More specifically, Decision XV/6 adds the processing agent carbon tetrachloride for producing cyclodime (a solvent); and deletes the use of CFC 113 as a process agent in the manufacture of vinorelbine (a pharmaceutical product) and the use of carbon tetrachloride as a process agent in the production of tralomethrine (an insecticide). (3) Regulation (EC) No 2037/2000 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 18(1) of Regulation (EC) No 2037/2000. HAS ADOPTED THIS REGULATION: Article 1 Annex VI to Regulation (EC) No 2037/2000 is replaced by the text amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2004. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Regulation (EC) No 1804/2003 (OJ L 265, 16.10.2003, p. 1). (2) The report of the Technology and Economic Assessment Panel, April 2002, Volume 1, Progress report on Processing Agents. (3) 10th Meeting of the Parties to the Montreal Protocol in 1998, Decision X/14: Process agents. (4) 15th Meeting of the Parties to the Montreal Protocol in 2003, Decision XV/6: List of Uses of Controlled Substances as Process Agents. ANNEX ANNEX VI Processes in which controlled substances are used as processing agents as referred to in the fifteenth indent of Article 2 (a) use of carbon tetrachloride for the elimination of nitrogen trichloride in the production of chlorine and caustic soda; (b) use of carbon tetrachloride in the recovery of chlorine in tail gas from production of chlorine; (c) use of carbon tetrachloride in the manufacture of chlorinated rubber; (d) use of carbon tetrachloride in the manufacture of isobutyl acetophenone (ibruprofen  analgesic); (e) use of carbon tetrachloride in the manufacture of poly-phenylene-terephtalamide; (f) use of CFC-11 in manufacture of fine synthetic polyolefin fibre sheet; (g) use of CFC-12 in the photochemical synthesis of perfluoropolyetherpolyperoxide, precursors of Z-perfluoropolyethers and difunctional derivatives; (h) use of CFC-113 in the reduction of perfluoropolyetherpolyperoxide intermediate for production of perfluoropolyether diesters; (i) use of CFC-113 in the preparation of perfluoropolyether diols with high functionality; (j) use of carbon tetrachloride in production of Cyclodime; (k) use of HCFCs in the processes set out in points (a) to (j) when used to replace CFC or carbon tetrachloride.